DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,3, 5  are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US Publication No. 2017/0213826) in view of Li (US Publication No. 2018/0122806).
Regarding claim 1, Kim discloses a semiconductor structure comprising: a first metal gate structure Fig 2, 301 comprising: a first high-k gate dielectric layer Fig 2, 332; a first work function metal layer Fig 2, 321 over the first high-k gate dielectric layer Fig 2, 332; and a first intervening layer Fig 2, 325 between the first high-k gate dielectric layer Fig 2, 332 and the first work function metal layer Fig 2, 321; and a second metal gate structure Fig 2, 201 comprising: a second high-k gate dielectric layer Fig 2, 232; and a second work function metal layer Fig 2, 221 over the second high-k gate dielectric layer Fig 2, 232, wherein the first work function metal layer Fig 2, 321 and the second work function metal layer Fig 2, 221 comprise a same material ¶0151, and a thickness of the first work function metal layer is less than a thickness of the second work function metal layer Fig 2. Kim discloses all the limitations except for the arrangement of the work function. Whereas Li discloses semiconductor structure comprising: a first metal gate structure Fig 13 comprising: a first high-k gate dielectric layer Fig 13, 203; a first work function metal layer Fig 13, 1101 over the first high-k gate dielectric layer Fig 13, 203; and a first intervening layer Fig 13, 204 between the first high-k gate dielectric layer Fig 13, 203 and the first work function metal layer Fig 13, 1101; and a second metal gate structure Fig 13 comprising: a second high-k gate dielectric layer Fig 13, 203; and a second work function metal layer Fig 13, 1101 over and in direct contact with the second high-k gate dielectric layer Fig 13, 203, wherein the first work function metal layer Fig 13, 1101 and the second work function metal layer Fig 13, 1101 comprise a same material ¶0055. Kim and Li are analogous art because they are directed to semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Kim because they are from the same field of endeavor. Therefore it would have been obvious to one having ordinary skill of the art before the effective filing date of the claimed invention to modify the arrangement of the intervening layer to have a better control device performance.
Regarding claim 3, Kim discloses wherein the first intervening layer comprises silicon, titanium, titanium nitride, tantalum or tantalum nitride ¶0147.
Regarding claim 5, Kim discloses further comprising: a first fin structure, wherein the first metal gate structure is disposed over the first fin structure; and a second fin structure, wherein the second metal gate structure is disposed over the second fin structure Fig 2 ¶0066.


Claims 2, 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US Publication No. 2017/0213826) and Li (US Publication No. 2018/0122806) and in further view of Song et al (US Publication No. 2018/0226300).
	Regarding claim 2, Kim discloses all the limitations but silent on the concentration amount of the material. Whereas Song discloses  where the first high-k gate dielectric layer and the second high-k gate dielectric layer comprise a same metal material, the first high-k gate dielectric layer has a first metal concentration, the second high-k gate dielectric layer has a second metal concentration, and the first metal concentration is less than the second metal concentration ¶0113-0124.Kim and Song are analogous art because they are directed to semiconductor devices having metal gates and one of ordinary skill in the art would have had a reasonable expectation of success to modify Kim because they are from the same field of endeavor. Therefore it would have been obvious to one having ordinary skill of the art before the effective filing date of the claimed invention to modify the material used for the high dielectric and the teachings of Song, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of design choice. In re Leshin, 125 USPQ 416 (1960).
Regarding claim 6, Song discloses further comprising a third metal gate structure, wherein third metal gate structure comprises: a third high-k gate dielectric layer; a third work function metal layer over the third high-k gate dielectric layer Fig 2; and a second intervening layer between the third high-k gate dielectric layer and the third work function metal layer Fig 2, wherein a thickness of the third work function metal layer greater than the thickness of the first work function metal layer and less than the thickness of the second work function metal layer ¶0052.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US Publication No. 2017/0213826) and Li (US Publication No. 2018/0122806) and in further view of Won et al (US Publication No. 2014/0113443).
Regarding claim 4, Kim discloses all the limitations except for the thickness of the intervening layer. Whereas Won discloses wherein a thickness of the first intervening layer is less than 1 nanometer ¶0055-0056. Kim and Won are analogous art because they are directed to semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Kim because they are from the same field of endeavor. Therefore it would have been obvious to one having ordinary skill of the art before the effective filing date of the claimed invention to modify the thickness of the intervening layer and incorporate the teachings of Won to improve device performance and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (1955).

Claims 7, 21-24 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US Publication No. 2017/0213826) in view of Lin (US Publication No. 2018/0166274).
Regarding claim 7, Kim discloses a semiconductor structure comprising: a first metal gate structure Fig 2, 301 comprising: a first high-k gate dielectric layer Fig 2, 332; a first work function metal layer Fig 2, 321 over the first high-k gate dielectric layer Fig 2, 332; and a first intervening layer Fig 2, 325 or Fig 2, 324 between the first high-k gate dielectric layer Fig 2, 332 and the first work function metal layer Fig 2, 321; and a second metal gate structure Fig 2, 201 comprising: a second high-k gate dielectric layer Fig 2, 232; and a second work function metal layer Fig 2, 221 over the second high-k gate dielectric layer Fig 2, 232, and a second intervening layer Fig 2, 225 or Fig 2, 224 between the second high-k gate dielectric layer Fig 2, 232 and the second work function metal layer Fig 2, 221, wherein the first work function metal layer Fig 2, 321 and the second work function metal layer Fig 2, 221 comprise a same material ¶0151, and a thickness of the first work function metal layer is less than a thickness of the second work function metal layer Fig 2 and wherein a thickness of the first intervening layer is similar to a thickness of the second intervening layer ¶ 0233. Kim discloses all the limitations except for the material of the intervening layer.
Whereas Lin discloses the first intervening layer and the second intervening layer comprise different materials, a thickness of the first intervening layer and a thickness of the second intervening layer are similar Fig 13 ¶0019-0029. Kim and Lin are analogous art because they are directed to semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Kim because they are from the same field of endeavor. Therefore it would have been obvious to one having ordinary skill of the art before the effective filing date of the claimed invention to modify the material of the intervening layer to have a better control device performance ¶0022 and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of design choice. In re Leshin, 125 USPQ 416 (1960).
Regarding claim 21, Kim discloses wherein the first intervening layer comprises silicon, titanium, titanium nitride, tantalum or tantalum nitride ¶0147.
Regarding claim 22, Kim discloses wherein a Ti concentration, a Ta concentration or a Si concentration in the first intervening layer is between approximately 5% and approximately 60% ¶0147.
Regarding claim 23, Kim discloses wherein the second intervening layer comprises silicon, titanium, titanium nitride, tantalum or tantalum nitride ¶0147.
Regarding claim 24, Kim discloses wherein a Ti concentration, a Ta concentration or a Si concentration in the second intervening layer is between approximately 5% and approximately 60% ¶0147.

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US Publication No. 2017/0213826) and Lin (US Publication No. 2018/0166274) and in further view of Song et al (US Publication No. 2018/0226300).
	Regarding claim 8, Kim discloses all the limitations but silent on the concentration amount of the material. Whereas Song discloses  where the first high-k gate dielectric layer and the second high-k gate dielectric layer comprise a same metal material, the first high-k gate dielectric layer has a first metal concentration, the second high-k gate dielectric layer has a second metal concentration, and the first metal concentration is less than the second metal concentration ¶0113-0124.Kim and Song are analogous art because they are directed to semiconductor devices having metal gates and one of ordinary skill in the art would have had a reasonable expectation of success to modify Kim because they are from the same field of endeavor. Therefore it would have been obvious to one having ordinary skill of the art before the effective filing date of the claimed invention to modify the material used for the high dielectric and the teachings of Song, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of design choice. In re Leshin, 125 USPQ 416 (1960).
Regarding claim 9, Song discloses further comprising a third metal gate structure, wherein the third metal gate structure comprises: a third high-k gate dielectric layer comprising the metal material ¶0040; and a third work function metal layer over the third high-k gate dielectric layer Fig 2, a thickness of the third work function metal is greater than the thickness of the second work function metal layer, the third high-k gate dielectric layer comprises the metal material ¶0050, and the third high-k gate dielectric layer has a third metal concentration greater than the second metal concentration¶0050-0052. While Kim discloses wherein the third work function metal layer comprises a material the same with the first and the second work function metal layers¶0151.
Claims 14-16, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US Publication No. 2017/0213826) in view of Song et al (US Publication No. 2018/0226300) and Li (US Publication No. 2018/0122806).
Regarding claim 14, Kim discloses a method for forming a semiconductor structure comprising: forming a first field effect transistor (FET) device ¶0066, a second FET device and a third FET device over a substrate ¶0066 Fig 2; forming a first gate trench Fig 61, 340t in the first FET device, a second gate trench Fig 61, 240t in the second FET device, and a third gate trench Fig 61, 440t in the third FET device; forming a first high-k gate dielectric layer in the first gate trench Fig 62, 332, a second high-k gate dielectric layer Fig 62, 232 in the second gate trench, and a third high-k gate dielectric layer Fig 62, 432 in the third gate trench; forming a first intervening layer Fig 65, 325 over the first high-k gate dielectric layer Fig 65; forming a second intervening layer Fig 65, 225 over the second high-k gate dielectric layer; and simultaneously forming a first work function metal layer over the first intervening layer¶0909-0911, a second work function metal layer over the second high-k gate dielectric layer¶0909-091, and a third work function metal layer over the third high-k gate dielectric layer¶0909-091, wherein the first work function metal layer, the second work function metal layer and the third work function metal layer comprise a same material¶0151, a thickness of the first work function metal layer is less than a thickness of the second work function metal layer Fig 69. Kim discloses all the limitations except for the thickness of the work function layer. Whereas Song discloses  the thickness of the second work function metal layer is less than a thickness of the third work function metal layer ¶0050-0052. Therefore it would have been obvious to one having ordinary skill of the art before the effective filing date of the claimed invention to modify the thickness of the work function material and incorporate the teachings of Song to improve device performance and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (1955).Kim and Song disclose all the limitations except for the intervening layer on the neighboring gate. 
Whereas Li discloses a neighboring gate structure free of the intervening layer Fig 13. Kim and Li are analogous art because they are directed to semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Kim because they are from the same field of endeavor. Therefore it would have been obvious to one having ordinary skill of the art before the effective filing date of the claimed invention to modify the arrangement of the intervening layer to have a better control device performance.
Regarding claim 15, Song discloses  wherein the first high-k gate dielectric layer, the second high-k gate dielectric layer and the third high-k gate dielectric layer comprise a same metal material, the first high-k gate dielectric layer has a first metal concentration, the second high-k gate dielectric layer has a second metal concentration¶0113-0124, the third high-k gate dielectric layer has a third metal concentration, the first metal concentration is less than the second metal concentration, and the second metal concentration is less than the third metal concentration¶0113-0124.
Regarding claim 16, Kim discloses wherein the forming of the first intervening layer and the forming of the second intervening layer further comprise: forming the first intervening layer over the substrate; removing the first intervening layer from the second gate trench and the third gate trench; forming the second intervening layer over the substrate; and removing the second intervening layer from the first gate trench and the third gate trench ¶0887-0891.
Regarding claim 20, Kim discloses wherein the first intervening layer and the second intervening layer comprise different materials¶0147 and 0149.

Claims 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US Publication No. 2017/0213826) in view of Song et al (US Publication No. 2018/0226300) and Li (US Publication No. 2018/0122806) and in further view of Lazovsky et al (US Publication No. 2006/0264020).
	Regarding claim 17, Kim and Song disclose all the limitations except for the reduction of the intervening layer thickness. Whereas Lazovsky discloses  comprising reducing a thickness of the first  and second intervening layer ¶0073. Kim and Lazovsky are analogous art because they are directed to semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Kim because they are from the same field of endeavor. Therefore it would have been obvious to one having ordinary skill of the art before the effective filing date of the claimed invention to modify the thickness of the barrier layer to reduces capacitance, which can decrease the power consumption and/or increase speed of operation of the electronic device ¶0073.
Regarding claim 19, Kim discloses wherein the thickness of the first intervening layer is equal to or less than the thickness of the second intervening layer ¶ 0233.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US Publication No. 2017/0213826) in view of Song et al (US Publication No. 2018/0226300), Li (US Publication No. 2018/0122806) and  Lazovsky et al (US Publication No. 2006/0264020) and in further view of Won et al (US Publication No. 2014/0113443).
Regarding claim 18, Kim discloses all the limitations except for the thickness of the intervening layer. Whereas Won discloses wherein a thickness of the first and second intervening layer is less than 1 nanometer ¶0055-0056. Kim and Won are analogous art because they are directed to semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Kim because they are from the same field of endeavor. Therefore it would have been obvious to one having ordinary skill of the art before the effective filing date of the claimed invention to modify the thickness of the intervening layer and incorporate the teachings of Won to improve device performance and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (1955).

Response to Arguments
Applicant’s arguments with respect to claims 1-9, 14-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE A ENAD whose telephone number is (571)270-7891. The examiner can normally be reached Monday-Friday, 7:30 am -4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571 272 1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE A ENAD/          Primary Examiner, Art Unit 2811